Name: Commission Regulation (EC) No 2691/98 of 14 December 1998 amending for the 19th time Regulation (EC) No 913/97 adopting exceptional support measures for the pigmeat market in Spain
 Type: Regulation
 Subject Matter: regions of EU Member States;  trade policy;  agricultural policy;  animal product;  tariff policy
 Date Published: nan

 EN Official Journal of the European Communities15. 12. 98 L 338/3 COMMISSION REGULATION (EC) No 2691/98 of 14 December 1998 amending for the 19th time Regulation (EC) No 913/97 adopting exceptional support measures for the pigmeat market in Spain THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organisation of the market in pigmeat (1), as last amended by Regulation (EC) No 3290/94 (2), and in particular Article 20 thereof, Whereas, because of the outbreak of classical swine fever in certain production regions in Spain, the Commission adopted Regulation (EC) No 913/97 (3), as last amended by Regulation (EC) No 2375/98 (4), to introduce excep- tional support measures for the pigmeat market in that Member State; Whereas the improvement of the veterinary and sanitary situation in the province of Zaragoza allows the stopping of exceptional measures for this area; whereas it is there- fore necessary to adapt the list of the eligible zones laid down in Annex II of Regulation (EC) No 913/97 to the new situation; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION: Article 1 Annex II to Regulation (EC) No 913/97 is replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 December 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 282, 1. 11. 1975, p. 1. (2) OJ L 349, 31. 12. 1994, p. 105. (3) OJ L 131, 23. 5. 1997, p. 14. (4) OJ L 295, 4. 11. 1998, p. 7. EN Official Journal of the European Communities 15. 12. 98L 338/4 ANNEX ANNEX II Part 1 In the province of Seville, the protection and surveillance zones as defined in Annexes I and II to the order of the Junta de Andalucia of 23 April 1998, published in the Official Journal of the Junta of 28 April 1998, p. 4951. Part 2 The veterinary districts (comarcas) of the province of Seville listed in Annex I to Decision 98/339/EC.'